IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JASON LONGORIA,                     NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-2014

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed February 5, 2016.

An appeal from the Circuit Court for Washington County.
Christopher N. Patterson, Judge.

David Jackson Summers, Bristol, for Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


WOLF, ROWE, and SWANSON, JJ., CONCUR.